Citation Nr: 0310096	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for osteochondroma of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Oakland, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for an osteochondroma of the 
right elbow, and assigned an initial disability rating of 10 
percent.  That decision also denied entitlement to service 
connection for the residuals of a low back disability.  In a 
June 1998 rating decision, the RO increased the rating to 20 
percent, effective from October 19, 1993, the effective date 
of the initial grant of service connection.  The veteran has 
continued his appeal, and he is seeking an initial rating 
higher than 20 percent.

In March 2002 the Board denied the claim for entitlement to 
service connection for residuals of a low back injury.


REMAND

In March 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The development has 
been completed.  However, in view of the Federal Circuit's 
opinion, the case must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its July 2000 supplemental 
statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




